DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings as submitted by Applicant on 03/30/2022 have been accepted.

Disposition of Claims
Claims 1-20 are pending in the instant application.  Claims 15-20 are hereby withdrawn.  Claims 1-14 stand rejected herein.  The rejection of the pending claims is hereby made non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (US 2004/0032420) in view of Cutlip et al (US 2005/0223020).

Regarding claim 1, the prior art discloses a method, comprising: receiving a first classification code and a base geospatial coordinate for a first company (see at least paragraph [0027] to Allen et al “Similarly, to access benchmark data according to industry classification, the user may enter or select an industry classification code, such as an NAIC code, and may select a revenue range from the pull-down menu 110 (FIG. 11). To access benchmark data according to geographical location, the user may enter or select the location and may select a revenue range from the pull-down menu 112 (FIG. 12”); generating a first geospatial boundary at a first distance from the base geospatial coordinate, the base geospatial coordinate being within the first geospatial boundary (see at least paragraph [0018] to Allen et al “ Client data is passed 48 through an RDL translator 28 and is loaded 50 into the database. Next, SQL stored procedures are executed to aggregate 52 company data according to industry, geographic and revenue range benchmarks. The aggregated benchmark data is routed 54 back through the RDL translator 28 and applied to the application web server”); a company attribute; and a second classification code that is substantially similar to the first classification code (see at least paragraph [0027] to Allen et al “Similarly, to access benchmark data according to industry classification, the user may enter or select an industry classification code, such as an NAIC code, and may select a revenue range from the pull-down menu 110 (FIG. 11). To access benchmark data according to geographical location, the user may enter or select the location and may select a revenue range from the pull-down menu 112 (FIG. 12”); determining a number of company data elements that comprise the first plurality of company data elements ; comparing the number of company data elements to a threshold; generating an aggregation of company attributes; and providing the aggregation of company attributes to a user via a user device (see at least paragraph [0037-0038] to Allen et al “spreadsheet may include columns 140, 142 that list the current values and comparative values for various metrics for a particular company. The comparative values may include an indication 144 of the amount of change from the comparative value and the current value for a particular metric. Furthermore, the amount of change may be color-coded to indicate whether the variance between the current and comparative values is positive or negative. Other columns 146 provide the corresponding benchmark data for the listed metrics. The benchmark data may be listed, for example, according to bottom quartile, median value and top quartile”).
	Allen et al does not appear to explicitly disclose generating a first plurality of company data elements, each respective one of the first plurality of company data elements comprising: a geospatial coordinate within the first geospatial boundary.
	However, Cutlip et al discloses generating and analyzing business process aware modules, further comprising generating a first plurality of company data elements, each respective one of the first plurality of company data elements comprising: a geospatial coordinate within the first geospatial boundary (see at least paragraph [0046] “Referring now to the basic data types in particular, geometric data according to the model 200 of FIG. 2 may be expressed in terms of a single point having (x,y) coordinates, or may be described as a line string or a polygon. A line string may be considered as one or more line segments which are joined together, and is defined using an ordered collection of (x,y) coordinates (i.e., points) that correspond to the endpoints of the connected segments. A polygon is defined using an ordered collection of points at which a plurality of line segments end, where those line segments join to form a boundary of an area”).
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and method, as disclosed by Allen et al and the system and method as taught by Cutlip et al, in order to provide accurate benchmark data that is closer in proximity to a business’s customer base and revenue data, could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

	

Regarding claim 2, the prior art discloses the method of claim 1, further comprises generating a second geospatial boundary at a second distance from the base geospatial coordinate that is greater than the first distance (see at least Figure 12 and paragraphs [0021 and -0026] to Allen et al “As previously mentioned, a user may access the benchmarking data according to various criteria such as industry, geographic location or industry classification code (see FIG. 9). As illustrated in FIG. 10, to access benchmark data according to industry, the user may select an industry, sub-industry or sub-sub-industry from one or more drop-down menus 102, 104, 106. In addition, the user may select a revenue range using a corresponding drop-down menu 108. Selecting a revenue range allows the user to restrict the accessed benchmark data to the data for companies whose revenue falls within the specified range.”)

Regarding claim 3, the prior art discloses the method of claim 2, further comprising generating a second plurality of company data elements, each respective one of the second plurality of company data elements comprising: a geospatial coordinate within the second geospatial boundary and outside of the first geospatial boundary; a company attribute; and a third classification code that is substantially similar to the first classification code (see at least paragraphs [0021 and -0026] to Allen et al “As previously mentioned, a user may access the benchmarking data according to various criteria such as industry, geographic location or industry classification code (see FIG. 9). As illustrated in FIG. 10, to access benchmark data according to industry, the user may select an industry, sub-industry or sub-sub-industry from one or more drop-down menus 102, 104, 106. In addition, the user may select a revenue range using a corresponding drop-down menu 108. Selecting a revenue range allows the user to restrict the accessed benchmark data to the data for companies whose revenue falls within the specified range.”).
.

Regarding claim 4, the prior art discloses the method of claim 3, further comprising determining that the number of company data elements comprising the first plurality of company data elements and second plurality of company data elements exceeds the threshold (see at least paragraphs [0033-0034] to Allen et al “illustrates an example of a report in which benchmark data for a single metric, "return on equity," is displayed in pie chart format as well as table format based on the dataset for manufacturing companies with an annual revenue in the range of $50 million to $60 million. To generate this report, the user would select the appropriate industry and revenue range from the screens in FIGS. 9 and 10. Then the user would select the metric "return on equity" from area 114 of the screen (FIG. 15) as well as the "chart/table" option in area 116 of the screen and the "pie" option from the drop-down menu in area 118 of the screen.”).
 .

Regarding claim 5, the prior art discloses the method of claim 4, wherein the first distance comprises a first radius comprising the base geospatial coordinate as a center of the first radius, and the second distance comprises a second radius comprising the base geospatial coordinate as a center of the second radius (see at least paragraph [0027] to Allen et al “Similarly, to access benchmark data according to industry classification, the user may enter or select an industry classification code, such as an NAIC code, and may select a revenue range from the pull-down menu 110 (FIG. 11). To access benchmark data according to geographical location, the user may enter or select the location and may select a revenue range from the pull-down menu 112 (FIG. 12”).
 .

Regarding claim 6, the prior art discloses the method of claim 4, wherein providing the aggregation of company attributes to a user comprises displaying a statistical metric of the company attributes in a visual format and a confidence interval for the statistical metric of the company attributes (see at least paragraph [0029] to Allen et al “The screen also provides a variety of user-selectable display options to allow the user to customize the display of selected data. For example, display options in area 116 may allow the user to choose the format in which the data is to be displayed. Display format options may include displaying the data as a table, a chart or both. The user also may select the type of chart (e.g., clustered bar, stacked bar, area, line, pie) in which the data is to be displayed from a drop-down menu in area 118 of the screen. A three-dimensional (3D) option may be selected to provide an enhanced display. Charts of the benchmark data may be displayed, for example, in one area 124 of the screen, and tables of the benchmark data may be displayed in another area 126.”).

Regarding claim 7, the prior art discloses the method of claim 4, wherein the company attribute of the first plurality of company data elements and second plurality of company data elements are within a range of company attribute values (see at least paragraph [0018] to Allen et al “Next, SQL stored procedures are executed to aggregate 52 company data according to industry, geographic and revenue range benchmarks. The aggregated benchmark data is routed 54 back through the RDL translator 28 and applied to the application web server”).

Claims 8-14 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687